                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW MEXICO

In re:
ROMAN CATHOLIC CHURCH OF                                              Case No. 18-13027-t11
THE ARCHDIOCESE OF SANTA FE, a New Mexico
Corporation Sole
              Debtor.

            OBJECTION TO MOTION FOR RELIEF FROM AUTOMATIC STAY

       The Roman Catholic Church of the Archdiocese of Santa Fe (the “Debtor”) in the above-

captioned case (the “Reorganization Case”), submits this Objection to “Creditor John Doe’s

Motion for Relief from Stay” [Doc. No. 121] (“Motion”) filed by John Doe (the “Movant”). First,

Motion is rendered moot by the fact that the Movant filed a proof of claim in the Reorganization

Case. Second, even if the Motion was not moot, there is no cause for stay relief. Instead, the factors

applicable to the Motion weigh fully in favor of leaving the stay in place and denying the Motion.

                                 I. FACTUAL BACKGROUND

       1.      On or about October 24, 2018, Movant filed a Complaint (the “Complaint”) in the

First Judicial District Court in the State of New Mexico Santa Fe County (the “State Court”) as

Cause no. D-101-CV-2018-03085 captioned (the “State Court Action”).


       3.      The Debtor filed its voluntary petition for relief under Chapter 11 of the United

States Bankruptcy Code on December 3, 2018 (“Petition Date”). Since the Petition Date, the

Debtor has been operating as a Debtor-in-Possession pursuant to §§ 1107 and 1108 of the

Bankruptcy Code.
                                    II. LEGAL ARGUMENT

       A.      The Motion is Moot.

       The Motion should be denied as moot. The Movant filed a proof of claim and thereby

submitted to the jurisdiction of the Bankruptcy Court. The filing of the proof of claim invokes the




Case 18-13027-t11        Doc 147     Filed 04/01/19      Entered 04/01/19 10:51:17 Page 1 of 8
particular procedures and substance of bankruptcy law concerning objections to the claim,

estimation of the claim for allowance purposes, and the rights of the claimant to vote on the

proposed distribution. “By filing a claim against a bankruptcy estate, the creditor triggers the

process of ‘allowance and disallowance of claims,’ thereby subjecting himself to the bankruptcy

court’s equitable power.” Langenkamp v. Culp, 498 U.S. 42, 44, 111 S.Ct. 330, 112 L.Ed.2d 343

(1991) (per curium) (citing Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 58-59, 109 S.Ct. 2782,

106 L.Ed.2d 26 (1989)). “When a creditor files a proof of claim, the bankruptcy court has core

jurisdiction to determine that claim, even if it was a prepetition contract claim arising under state

law.” S.G. Phillips Constructors, Inc. v. City of Burlington, Vermont (In re S. G. Phillips

Constructors, Inc.), 45 F.3d 702, 704 (2d Cir. 1995) (citing Gulf States Exploration Co. v. Manville

Forest Products Corp. (In re Manville Forest Products Corp.), 896 F.2d 1384, 1389-90 (2d Cir.

1990)). This law has been adopted and analyzed in the Tenth Circuit. In In re Applied Thermal

Sys., Inc., 294 B.R. 784, 788–89 (Bankr. N.D. Okla. 2003), the bankruptcy court stated:

       The United States Supreme Court has consistently held that a creditor who files a
       proof of claim against the estate of a bankrupt consents to the jurisdiction of the
       bankruptcy court for a full determination of the claims between the creditor and the
       estate. Indeed, the Supreme Court has held that filing a proof of claim waives such
       entitlements as a creditor's Seventh Amendment right to a jury trial; the right of a
       state or commonwealth to invoke sovereign immunity under the Eleventh
       Amendment; and, of relevance here, the right to have private claims heard by an
       Article III court as established in Katchen.

In re Applied Thermal Sys., Inc., 294 B.R. 784, 788–89 (Bankr. N.D. Okla. 2003), citing

Katchen v. Landy, 382 U.S. 323, 335, 86 S. Ct. 467, 476, 15 L. Ed. 2d 391 (1966).

       By filing a proof of claim, Movant has consented to have his claims against the Debtor

determined by this Court or the Federal District Court. He no longer has a right to have his claim

heard in the State Court, and the Motion is moot.




                                                 -2-

Case 18-13027-t11       Doc 147      Filed 04/01/19     Entered 04/01/19 10:51:17 Page 2 of 8
           B.       No Cause Exists to Lift or Modify the Stay.

           Even if the Motion was not rendered moot by the filing of the Movant’s proof of claim

(which it was), no cause exists to lift the automatic stay. The Motion seeks relief from the Stay for

“cause” as contemplated by 11 U.S.C. § 362(d)(1). Because the Motion involves the stay of a

judicial proceeding, only Section 362(d)(1) is applicable.1 The burden is on the Movant to prove

that “cause” exists to lift the stay. See 2 Collier on Bankruptcy ¶ 362.10, at 362-76; In re Potter,

2008 WL 753739, at *4 (Bankr. D.N.M. Mar. 19, 2008) (when “the creditor seeks relief for ‘cause’

other than a lack of equity, the moving party must nevertheless make a prima facie showing of

‘cause.’”).

           The automatic stay is intended “to prevent a chaotic and uncontrolled scramble for the

debtor’s assets in a variety of uncoordinated proceedings in different courts.” In re Crespin., 581

B.R. 904 (Bankr.D.N.M. 2018). “The stay ensures that the debtor’s affairs will be centralized,

initially, in a single forum in order to prevent conflicting judgments from different courts and in

order to harmonize all of the creditors' interests with one another.” In re Curtis, 40 B.R. 795, 798

(Bankr. D. Utah 1984), quoting Fidelity Mortgage Investors v. Camelia Builders, Inc., 550 F.2d

47, 55 (2nd Cir. 1976).

           To determine whether cause exists for relief from the automatic stay, courts in the Tenth

Circuit apply the factors set forth in In re Curtis, 40 B.R. 795 (Bankr.D.Utah 1984). This Court

has refined the Curtis factors to those deemed most relevant. In re Crespin., 581 B.R. 904

(Bankr.D.N.M. 2018). Under Crespin, the following factors are the most relevant to stay relief

motions:

                   i.    Specialized Tribunal. Bankruptcy courts often defer to specialized
           tribunals to determine disputes involving divorce; child custody; probate


1
    11 U.S.C. § 362(d)(2), (3), and (4) address particular circumstances inapplicable to this Motion.

                                                            -3-

Case 18-13027-t11              Doc 147        Filed 04/01/19         Entered 04/01/19 10:51:17 Page 3 of 8
       proceedings; government contract claims; social security disability claims; and
       workers’ compensation claims.

              ii.     Estate Administration. Does granting stay relief hinder or delay
       administration of the estate?

               iii.  The Claims Allowance Process. Allowing or disallowing claims is
       a core bankruptcy function. See 28 U.S.C. § 157(b); 11 U.S.C. § 502.

               iv.     Judicial Economy. Would lifting the stay promote judicial
       economy? Does one court have a busier docket than the other? Would judicial
       effort have to be duplicated?

              v.      Litigation Expense. Would it be cheaper for the parties to litigate
       in bankruptcy court or the other tribunal?

              vi.     Prejudice to other Creditors. Would lifting the stay potentially
       prejudice other creditors for any reason?

                vii.   Likelihood of Success. How likely is the creditor to prevail on its
       claim?

                viii. Balance of the Hurt. Is there some reason, not taken into account
       by the above factors, that either the creditor or the estate would be prejudiced by
       lifting the stay or keeping it in place? One example would be if the dispute
       involved third parties who were not subject to bankruptcy court jurisdiction, so
       that, if the stay were not modified, the creditor could be subject to inconsistent
       judgments.

       In re Crespin., 581 B.R. 904, 908-909 (Bankr.D.N.M. 2018).

       The Curtis factors, as modified by Crespin, overwhelmingly weigh in favor of maintenance

of the stay in the Reorganization Case to protect all creditors equally and prevent a state court race

to the courthouse.

       1.       No Specialized Tribunal Exists for the State Court Action

       While the State Court is certainly qualified to hear the State Court Action, the State Court

Action is not a specialized matter, and there is no special forum (e.g. tax court) in which it must

be tried. See Crespin, 581 B.R. at 909 (listing examples of specialized tribunals). Because there is

no “special forum” in which to try the Movant’s claims, this factor does not favor stay relief.


                                                 -4-

Case 18-13027-t11        Doc 147     Filed 04/01/19      Entered 04/01/19 10:51:17 Page 4 of 8
       2.      Estate Administration.

       Another factor favoring leaving the automatic stay in place is the inextricable way the State

Court Action is tied to the Reorganization Case and how allowing the State Court Action to

proceed will interfere with the administration of the bankruptcy case. This is “[t]he most important

factor…Even slight interference with the administration may be enough to preclude relief in the

absence of a commensurate benefit.” Curtis, 40 B.R. at 806. The Movant’s claims are inextricably

linked to the Reorganization Case and were among the factors that precipitated the filing. The

assets available to satisfy claims, including Movant’s claims, are limited. Movant’s State Court

action may deplete assets such that other claims cannot be satisfied. The “first come, first served”

approach Movant would advocate is antithetical to the bankruptcy process and its overwhelming

purpose of fairness and equity among claim holders. This will interfere with the administration of

the Reorganization Case and harm the Debtor’s other creditors.

       The Debtor has a fiduciary duty to all creditors. See 11 U.S.C. §§ 704(a), 1106(a), and

1107(a). Forcing the Debtor to defend against the State Court Action will increase the

administrative expenses in this case, distract the Debtor from its reorganization, and could result

in Movant receiving a greater pro rata recovery than other creditors. This result is contrary to the

purpose of the Bankruptcy Code.



       3.      Claims Allowance Process.

       The Movant has filed a proof of claim with the Bankruptcy Court but asks to be allowed to

liquidate its claim in another forum. The proposed process would severely limit the Debtor’s ability

to effectively fashion a claims allowance process within the Bankruptcy Court. Further, chapter

11 plans are supposed to be confirmed promptly. If the Movant is allowed to liquidate the claim



                                                -5-

Case 18-13027-t11       Doc 147     Filed 04/01/19      Entered 04/01/19 10:51:17 Page 5 of 8
in State Court, the Debtor may have to wait years to fully liquidate Movant’s claim, delaying

recoveries to other creditors. Additionally, the Debtor is early in the claims process having just set

a Claims Bar Date. The Debtor and the Official Unsecured Creditors Committee are working

diligently together to present a consensual plan to the Court.

       4.      Judicial Economy.

       This factor weighs heavily against stay relief. The interests of judicial economy will not be

served by trying the Movant’s case in State Court. There is no reason to liquidate the Movant’s

claims outside of the bankruptcy court, and there are many reasons not to. Any time or fees spent

on the litigating the Movant’s cases cannot be replaced. Moreover, the administrative costs that

would accrue in the Reorganization Case would be prohibitive. See In re Sunland, 508 B.R. 739,

745-746 (Bankr. D.N.M. 2014) (noting that where litigation will be lengthy, claimants are better

off having their claims administered through the bankruptcy case in a timely manner).

       5.      Litigation Expense.

       The Debtor’s estate must not be forced to bear years more of reorganization fees as well as

time diverted from the mission and ministry as it waits for the Movant’s claims to be resolved in

the State Court (and perhaps through appeal), nor should its creditors.

       6.      Prejudice the Interests of the Other Creditors and Interested Parties.

       The undertaking of prolonged litigation in the State Court Action will prejudice the

bankruptcy estate and interfere with the bankruptcy proceeding. As set forth above, if the Debtor

is forced to defend against the State Court Action in the State Court, it will divert the estate’s

limited resources from the Debtor’s efforts to reorganize and pay all of its creditors in an equitable

manner. If Movant is allowed to recover from the Debtor’s insurers outside of the bankruptcy case,




                                                 -6-

Case 18-13027-t11        Doc 147     Filed 04/01/19      Entered 04/01/19 10:51:17 Page 6 of 8
the policies may be exhausted, leaving no funds with which to pay other claimants. This factor

weighs strongly against lifting the stay.

         7.     Likelihood of Success.

         No significant discovery or litigation has been undertaken in the State Court Case. The

parties are early in the litigation process and determining whether the Movant will prevail is not

readily discernible.

         8.     Impact of Stay and Balance of Harms Tilts in Debtor’s and Other Creditors’
Favor.

         This factor is essentially an amalgam of all the other factors, and very clearly indicates why

the stay must remain in place. The real harms the Court must balance in the context of the Motion

are the harms to the creditors if stay relief is granted. See In re Sunlandm Inc., 508 B.R. at 745.

The Motion ignores the great disparity in the treatment that Movant and other creditors (both tort

claimants and non-tort claimants) will receive if the stay is lifted. The Debtor’s other creditors will

suffer harm if the stay is lifted as to the State Court Action. Conversely, if Movant’s claim is

administered in the bankruptcy case, the claim will be administered efficiently and fairly. Movant

will not suffer any harm if the stay is maintained.



                                         III. CONCLUSION

         The Motion is moot and should be denied. Additionally, no cause exists to modify or lift

the automatic stay. Permitting certain claims to be litigated in State Court will interfere with the

administration of the Reorganization case, will prejudice other creditors, will result in prohibitive

administration costs, and will not promote judicial efficiency. No single unsecured claim (such as

Movant’s) can be permitted to overwhelm and foreclose other claims of similar origin and priority.




                                                  -7-

Case 18-13027-t11         Doc 147     Filed 04/01/19      Entered 04/01/19 10:51:17 Page 7 of 8
The Debtor respectfully requests that the Court deny the Motion and grant Debtor all other just

and proper relief.

                                           Respectfully submitted,

                                           /s/ Stephanie L. Schaeffer
                                           Thomas D. Walker
                                           Stephanie L. Schaeffer
                                           WALKER & ASSOCIATES, P.C.
                                           500 Marquette N.W., Suite 650
                                           Albuquerque, New Mexico 87102
                                           (505) 766-9272
                                           Fax: (505) 722-9287
                                           twalker@walkerlawpc.com
                                           sschaeffer@walkerlawpc.com

                                           and

                                           /s/ Bruce A. Anderson
                                           Ford Elsaesser
                                           Bruce A. Anderson
                                           ELSAESSER ANDERSON, CHTD.
                                           320 East Neider Avenue, Suite 102
                                           Coeur d'Alene, ID 83815
                                           (208) 667-2900
                                           Fax: (208) 667-2150
                                           ford@eaidaho.com
                                           brucea@eaidaho.com
                                           Counsel for Debtor

Pursuant to F.R.C.P. 5(b)(3), F.R.C.P. 9036 and NM
LBR 9036-1(b), I hereby certify that service of the
foregoing was made on April 1, 2019 via the notice
transmission facilities of the Bankruptcy Court’s
case management and electronic filing system.

/s/Stephanie L. Schaeffer_
Stephanie L. Schaeffer




                                              -8-

Case 18-13027-t11      Doc 147     Filed 04/01/19     Entered 04/01/19 10:51:17 Page 8 of 8
